—Proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Dutchess, dated March 10, 1999, which, upon adopting the recommendation of a Hearing Officer, made after a hearing, finding the petitioner guilty of misconduct and/or incompetence, terminated his employment as a heating and ventilation technician at the respondent Dutchess County Community College.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
“It is well settled that in a CPLR article 78 proceeding to review the determination of an administrative board or officer, the determination must be upheld if it is based upon substantial evidence” (Matter of Mistretta v Kane, 251 AD2d 418). A court may not weigh the evidence or reject an administrative *225determination where the evidence is conflicting and room for choice exists (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444; see also, Matter of Mistretta v Kane, supra). The determination of the respondent County of Dutchess as to the guilt of the petitioner with respect to the charges is supported by substantial evidence.
The penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234).
The petitioner’s remaining contention is without merit. Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.